DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner proposes  OLED WITH FENCE UNDER ANODE

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “zigzag path” as described in the specification.  The present specification at [0043] states that “as shown in FIG. 9, the pathway of the notch 220 includes a zigzag path that any straight line from the sidewall of the opening 410 is unable to go through.” There is no apparent zigzag pattern in FIG. 9.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “notch” as described in the specification.  The present specification at [0040] states that “[0040] In one of varieties of the ring-shape fence structure utilized in the embodiment of the present disclosure, at least one notch is made on the ring-shaped fence structure, as illustrated in FIG. 6 and FIG.7 …. To ensure the functionality of this notch against various process variations, the depth of the notch 220 is preferred to be larger than 25% of the height of the fence structure 20.” FIG 6 illustrates a box 220, but it simply a box placed on a uniform background, and thus it is not clear in what sense it is a notch.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “in evaporation sequence”; it is not clear what an “evaporation sequence” is. For present purposes the examiner will assume that the layers must be found in the sequence recited, beginning from the side closest to the substrate.
Claim 1 recites that “the first charge transport layer is discontinued in the trench.” It is not clear what “discontinued” here means. The first meaning comes to mind is that it is not present in the trench, but this does not seem to be consistent with the specification. 
Claim 2 recites a function “arctg”, which the examiner assumes this is arctangent, but is not sure.
Claims 3 and 5 specify angles, but does not specify how the angle is measured, that is, starting from which line. As there are multiple ways a direction can be specified by an angle, this creates an ambiguity. 
Claim 4 recites that “Th2 is a depth of the trench on a side of the pixel definition layer”; it is not clear what this means.
Claim 11 recites that “the fence structure comprises a plateau having a substantially equal distance from the sidewall of the opening.” It is not clear what distance is “substantially equal” to what other distance
The remaining claims are rejected based on their dependencies.
The claims have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897